By the Court,
Sanderson, C. J.
The evidence upon which the motion was made is contained in the transcript, and agreed to by counsel. The plaintiff, upon the evidence introduced in support of the motion, was not entitled to a judgment against the sureties. Section six hundred and forty-five provides a summary remedy, of which a Sheriff cannot avail himself without showing a strict compliance with the terms of that section. It does not appear from the case made that the Sheriff ever gave the sureties the written notice of the action brought against him by Curiae, for which that section calls. Such being the case, he cannot avail himself of this remedy, but is left to his action upon the indemnity bond.
Judgment affirmed.